Curia, per
Butler, J.
We are well satisfied, that the location adopted by the jury, in this case, should not be sustained. It is not only against the evidence, but it violates the obvious principles by which the plaintiff’s grant should have been located. The three corners, B. A- and D., are found as called for in the original plat; the fourth corner of the tract, though not called for in the grant, is represented on the plat, to be on an island, lying to the left, and in the neighborhood of Bull Swamp. The original surveyors certainly knew where the island lay, and intended the lines running from B. and D. to intersect on it; and the course of both these lines would go to an island. On the line from D., a station is found at H., and the distance *79called for would stop at C., on an island, without crossing the creek. It could never have been supposed, by the original surveyors, that the lines from B. and D. should cross Bull Swamp, before they intersected; otherwise, they would have represented the creek as they did the island. To get to K., the creek is crossed twice, and the course from B. widely deviated from, and the distance from D. greatly extended; not only perverting the shape of the original plat, but making a comer where there was no island to be found; for it was not pretended that any island was found to the right of Bull Swamp. It appears to me clear, that the fourth corner must be located on an island, and that C. is on the very island represented and called for, as no other was found corresponding with it. This is a conclusion, drawn from an inspection of the plats and grants, and is abundantly warranted by the positive, and, I think, satisfactory evidence, of the witnesses, particularly that of Pearson. In questions of location, juries will not be allowed, by the Court, to commit palpable errors. We think the jury, in this case, has committed such an error, and, therefore, grant the defendant’s motion for a new trial.
T. W. Glover, for the motion. Wliilmore, contra.
A. P. BUTLER.
We concur. J. S. Richardson, John Belton O’Neall, Jo si ah J. Evans.